The Attorney                      General of Texas
                                                 Ikcenlbcr    1, 1980
MARK WHITE
Attorney General

                   Honorable Robert Bernstein,          M.D.,           Opinion      No. lrlw-283
                   F.A.C.P.
                   Commissioner   of Health                             Re:    Whether a public employee’s
                   Texas Department    of Health                        home telephone   number and dete
                   1100 West 49th Street                                of birth are open under the Open
                   Austin, Texas    78756                               Records Act

                   Dear Dr. Bernstein:

                         You have requested our decision regarding whether                  a public employee’s
                   home telephone number and date of birth are available                    to the public under
                   the Open Records Act, article 6252-17a, V.T.C.S.

                          Section 3(a)(2) of the act exempts       from disclosure “information in
                   personnel     files, the disclosure  of which would constitute    a clearly un-
                   warranted     invasion of personal privacy.”  In Open Records Decision No. 169
                   (1977), this office held that, absent special circumstances:

                                   the overwhelming       weight of       authority    holds that
                                   there is normally     no legally       recognizable     privacy
                                   interest in one’s borne address.

                   Furthermore,      the   “special   circumstances”    necessary:

                                  to bring home address            [information]   within  the
                                  section   3(a)(2) exception      from disclosure    must be
                                  more than a &sire for privacy or a generalized          fear
                                  of harassment    or retribution.

                          Prior to lhe issutlnce of Open Records Decision No. 169, the City
                   Public Service Uoard of the city of San Antonio and the Police Department
                   of the city of El Paso had asked their employees          whether they wished to
                   assert a privacy interest       in their home address, end if so, what facts or
                   circumstances      would justify withholding the informalion.    Of 1400 responses
                   submiltcd,    this off&*, found only five indivihals:

                                    who lvtvc botll lukun effective      uction 110 restrict
                                   public access to their telephone     numbers]     and have
                                    nlso demonstrated    lruly cxceptionul     circumstances
                                  ‘such as, for instance, an imminent threat of physical




                                                        p. 905
rlcnorable   Robert   Ikrnstcin   -   Page Two        (MW-263)




              danger us opposed to 4 gcncralized                 and   speculative    fenr   of
              harrassmcnt or retribution.

       In accordance   with this standard,     we believe that an employee       is entitled    to
withhold his home telephone number only if he can first demonstrate          that he has taken
steps to restrict public access. to the number, including but not limited to maintaining
the number as unlisted.     In addition, the employee must also demonstrate         exceptional
circumstances    such as an imminent threat of physical danger.       Open Records Decision
No. 169 (1977). As wns noted in Open Records D>cision No. 169, the determination                of
these questions must be made on 4 case-by-case         basis, and the agency should make the
initial determination.     The agency should submit for our consideration            cnly those
clnims which it determines    may legitimately    fall within the exception.

       As to the date of birth of 4 public employee, we have found no decision which has
held such information    to be confidential.      On the contrary,    this office has on three
occasions said that information      in licensing files, including date of birth, is subject to
disclceure.   See Open Records Decision Nos. 215 (1978); 157 (1977); Attorney General
Opinion H-2421974).       It is therefore     our decision that the date of birth of a public
employee is not excepted from disclceure under the Open Records Act.

                                            SUMMARY

                   A public employee’s   date of birth is not excepted     from
              disclosure.  A public employee’s home telephone number may be
              excepted only upon a showing of exceptional   circumstances.

                                                           Very truly yours,




                                                           Attorney    General   of Texas

JOHN W. FAINTER, JR.
First Assistant Attorney General

RICHARD E. GRAY HI
Executive Assistant Attorney          General

Prepared     by Rick Gilpin
Assistant    Attorney General

APPROVED:
OPlNlON COMMlT’l’EI~

Susan L. Garrison,     Acting Chairman
Jon Bible
Ric* Gilpin
Eva Loutzcnhiscr




                                                p.   906